PER CURIAM.
This petition for a “writ of certiorari”-should be denied for several reasons:
1. We assume t-hat the petitioner means to bring a proceeding in habeas corpus, since certiorari would have no application in a case of this kind. The petition,, however, is addressed to this court, which; does not issue a writ of habeas corpus except in aid of its appellate jurisdiction. The petition for leave to proceed in forma pauperis, on the other hand, is addressed to the “Chief Justice and Justices” of this-court.
The petitioner was unsuccessful in. his effort to get habeas corpus in the state court and in the court below, but he did not appeal. The district court declined to let him proceed in forma pauperis, and the petitioner’s efforts to get habeas corpus from that court ended at that point.
2. The petitioner has not exhausted his state remedies. He has not triedcoram nobis. He erroneously asserts that such writ is not open to him because “the errors set forth were known to the court at time judgment and sentence was [sic] pronounced.” This is not correct. The peti*729tioner pleaded guilty in the state court, and none of the points he now urges were raised, and therefore none were adjudicated.
The petition is denied.